April 11, 2012 VIA EDGAR Rebecca A. Marquigny, Esq. Senior Counsel Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Principal Life Insurance Company Separate Account B Principal Life Insurance Company Post-Effective Amendment No. 19 Under the Securities Act of 1933 Amendment No. 148 Under the Investment Company Act of 1940 File Nos. 333-116220 & 811-02091 Dear Ms. Marquigny: This letter is in response to the comments provided by the Staff of the Securities and Exchange Commission (the “Commission”), which were communicated in a letter dated February 25, 2012, regarding Post-Effective Amendment No. 19 under the Securities Act of 1933 (“1933 Act”) and Amendment No. 148 under the Investment Company Act of 1940 to the registration statement filed on Form N-4 (the “Post-Effective Amendment”). The Post-Effective Amendment was filed with the Commission on January 11, 2012 pursuant to Rule 485(a) under the 1933 Act. Capitalized terms have the same meanings given them in the Post-Effective Amendment. Changes in response to the Staff comments as described below will be made by the Registrant in a post-effective amendment to the registration statement that will be filed with the Commission pursuant to Rule 485(b) under the 1933 Act. The Company’s response to the Staff’s comments are set forth below. In addition, Company made changes for all applicable comments from the Staff’s March 6, 2012, PLIS letter. For convenience, each response is preceded by the applicable Staff comment. Attached to this response letter is a blackline draft of the prospectus (compared to the January 11, 2012 version filed with the Post-Effective Amendment). Page number references are from the attached, blackline draft of the prospectus. RESPONSES TO STAFF COMMENTS COMMENT 1. Co ve r P ag e : R e q u i r e d D i s cl o s u r e . a. I te m 1 ( a ) ( v ). P l e a s e i n c l ude t h e s ta t em e n t t h a t a l l a d d i t i o n a l i nf o r ma t i on, not j u s t t h e S t ate me n t of A d d i t i o n a l Inf o r ma t i on, i s a v a ila b l e w i t h o ut c h a r g e . RESPONSE : The words “and all additional information” are added to the sentence offering a free copy of the SAI on page 1 of the prospectus. b. I te m 1 ( a ) ( v i ii ). P l ea s e s h o w t h e n a m e s of a l l t he p o r t fo li o c o m p a n ie s on t he o u t s i de c ov e r p a ge p e r I t e m 1( a ) ( v iii ). T h e s t a ff w o u l d n o t o b jec t i f t h e l i s t o f f u n ds i s s h o w n on t h e i n s i d e c o v e r i f it d o e s n o t f i t on t h e o u t s i de f r o n t c o v e r p a g e . S e e F o r m N -4, G e n e r a l I n s t ru ct i on J a ). P lea s e k ee p t he l i s t of f u n d s , t h e fo o t n o t e r e f e r e n c e s , a n d t h e fo o t n o t e te xt on t he s am e p a g e s o a l l r e l e v a n t i nf o r m a t i on a p p ea rs t o g e t h e r. F i n a ll y , p lea s e r e w r i t e t he te xt of fo o t no t e 2 i n p l a i n E n g l i s h . S p eci f ic a l l y , s ta t e t h a t f u n d of f u n ds e xp e n s e s m a y b e h i g h e r t h a n o t h e r f u n d t y p e s b eca u s e t he e xp e n s e s of t h e s e lec t e d f u n d i n c l ude t h e e xp e n s e s of t he f u n ds i t ho l d s . RESPONSE : The names of all the portfolio companies, the footnote reference, and the footnote text are now all together on page 2 of the prospectus. Footnote 2 is revised. c . B onus C r e d i t D i s cl o s u r e . P l ea s e m o v e t h e c a u t i o n a r y d i s c l o s ure a b o u t t h e c r e d i t f e at ure f r om p a ge 2 t o t h e f r o n t c ov e r p a ge a n d b o ld, u n d e r li ne o r o t h e r w i s e h i g h li g h t t he 3 rd a n d 4 th s e n t e n c e s i n t he gr a y b o x. RESPONSE : The disclosure in the gray box regarding the Premium Payment Credit Rider is now on page 1 of the prospectus, and the 3 rd and 4 th sentences in the gray box are now in bold. d. A dd iti onal Co v e r P age D i s cl o s u r e . T he i n s i de c ov e r p a ge d i s c l o s ure (p. 2) s a y s ce r t a i n C o n t r act f e a t ur e s a n d i n v e s t me n t o p t i o n s a re not a v a ila b l e t o a l l pur c h a s e rs but d o e s not c l e a r l y i d e n t i fy w h i c h o n e s . E xpr e s s l y n am e t h e f e a t ur e s a n d o p t i o n s t h a t a re n o t a v a ila b l e t o a l l pu r c h a s e rs o r c lea r l y s t at e h o w a p r o s p ec t i ve pu r c h a s e r c a n f i n d t h i s i nf o r m at i on ( e .g., p r ov i de a t o l l - f r e e n u m b e r t o c a l l f or d et a i l s o r c r o ss -r e f e r e n c e t o t h e p r o s p e c t us s ec t i on t h a t prov i d e s t h e r e l e v a n t a v a ila b ili t y i nf o r m a t i o n ). A l s o , p l ea s e c onf i rm t h a t t h e p r o s p ec t us d e s c r i b e s a l l m a te r i a l v a r i at i o n s a m o n g v a r i o us j u r i s d ic t i o n s o r b r o k e rs off e r i n g a n d s e lli ng t h e p o li c y. RESPONSE : We outline the material state variations in the prospectus. Currently, we have no broker offering variations; this language is for potential offerings in the future. Last, we added an 800 number if a customer has any questions. COMMENT 2. G l o ss a r y (pp. 6-7). a. G e n e r a lly . Curr e n t l y , d e f i n e d te r m s a r e h a rd t o i d e n t i fy i n t h e b o d y of t h e p r o s p ect us b e c a u s e t h e y d o not s t a n d o ut v i s u a l l y a n d m a y h a ve a n o r d i n a r y m e a n i n g a s w e l l . P lea s e m a ke d e f i n e d t e r m s v i s u a l l y d i s t i n g u i s h a b l e f r o m t h e r e s t of t h e p r o s p ec t us te xt ea c h t i m e t h e y a pp ea r ( e .g., b o l d , it a li c i z e d, C A P I T A L I ZE D , u n d e r li n e d , e tc .). A l s o , p le a s e a dd d e f i n i t i o n s f o r “ A P R” a n d “ C a s h S urr e n d e r V a l u e ” w h i c h a re n o t e x p l a i n e d un t i l p a g e RESPONSE : Defined terms are now italicized throughout the prospectus, except in the Table of Contents and headings. “APR” and “Cash Surrender Value” are now defined. b. Acc u m u l a te d V a l u e . T h e d e f i n i t i o n s of A cc u m u late d V a l u e , D CA P l us A cc u m u late d V a l u e , F i x e d A c c o u n t A c c u m u l a te d V a l u e , a n d S e p a r at e A c c o u n t D i v i s i on A c c u m u l a te d V a l ue a r e a l l c i r c u l a r. P l e a s e d e f i n e t h em i n d e p e n d e n t l y . RESPONSE : The definitions for these 4 terms are revised and defined independently. c . D CA P l us A c c oun t . P l ea s e c la r i fy t h a t t he D CA P l us A c c o u n t gu a r a n tee s t he r a t e of i n t e r e s t a c o n t r ac t o w n e r e a r n s on a ss et s i n t h e ac c o u n t , not t h e a m ount of i n te r e s t t h o s e a ss et s w il l ea r n . RESPONSE : The definition of “DCA Plus Account” is revised to reflect this. COMMENT 3. F e e T ab l e P r e s e n t a t i o n : G e n e r a ll y (pp. 8-11). a. Con s i s te nt T e rm i no l og y . In t h e ta b le s , p lea s e c a l l ea c h c h a rge b y t h e s a m e n am e i t i s c a lle d i n t he pr o s p e c t us ( e .g., “ S urr e n d e r C h a rg e ” r at h e r t h a n “ H i g h e s t d e f e rr e d s urr e n d e r c h a rg e ). L i k e w i s e , c o n s i d e r a d o p t i n g a u n i q u e n am e f o r o n e of t he t w o T r a n s a c t i on F e e c h a rges s o i nv e s t o rs do n o t g e t c on f u s e d. RESPONSE : We revised the fee table and now just use the term “Surrender Charge.” Further, we combined the 2 transaction fees into one row, but cannot rename them, as this would be inconsistent and confusing with the data page of our contract. b. Ext r an e ous T ab l e T ex t . P l ea s e li m i t t h e t e xt i n t he t a b l e a n d, w h e r e v e r p o ss i b le , pr e s e n t on l y n u me r ic a l i nf o r ma t i on i n t h e 2 nd a n d 3 rd c o l u m n s . F or e x am p l e , i n t h e T r a n s a c t i on E xp e n s e Ta b l e ’s 3 rd li ne i t e m ( “T r a n s ac t i on F ee s f o r e ac h u n s c h e d u l e d p a r t i a l s urr e n d e r ” ), c o n s i d e r s ub s tit u t i n g “t h e am o u nt s urr e n d e r e d” f o r “ e a c h u n s c h e d u l e d p a r t i a l s urr e n d e r ” a n d m ov i n g t he r em a i n i ng te x t t o t he 1 st c o l u m n o r a f oo t n o t e . L i k e w i s e , f o r S tat e P r e m i u m Ta x e s , a l l of t h e i nf o r m a t i on a f te r t h e w o rd “ N O TE ” c o u l d b e m o v e d t o a foo t n o te . RESPONSE : We revised the tables and limited the text as much as possible, moving language to footnotes. c . Con s i s te nt P r e s e n t a ti on. P l e a s e u s e t h e s am e 2- c o l u m n , “ M a x im u m ” a n d “ Curr e n t ” pr e s e n ta t i on f o r a l l c h a rg e s ( i n c l u d i n g t h e A n n u a l F e e ) . RESPONSE : We made this change. COMMENT 4. T r a n s a cti on Exp e n s e T ab l e & Foo t n o te s (pp. 8, 11). I n s t ru c t i on 12 t o I te m 3 s t ate s t h a t “ [ i ] f t he R e g i s t r a n t (or any o t h e r pa r t y pu rs uant t o an ag r ee m e nt w it h t h e Re g i s t r an t ) c h a rg e s a ny o t h e r t r a n s a c t i on f e e ,” t h e ma x i m u m c h a rge f o r t h a t f e e s h o u l d be d i s c l o s e d i n t h e ta b l e . ( E m p h a s is a dd e d). T he ta b l e d o e s n o t i n c l ude a li ne i t e m r e pr e s e n t i n g t h e f u n d l e v e l t r a n s f e r c h a rg e s d e s c r i b e d i n F o o t n o t e 4. R a t h e r, F o o t n o t e 4 s a y s t h e S e p a r at e A c c o u n t m a y a ss e s s f u n d l e v e l t r a n s f e r f ee s i n t he f u t ure i n a d d i t i on t o t h e t r a n s a c t i on c h a rg e s i n t h e ta b l e . I t s a y s P r i n c i p a l a l s o m a y d e du c t t he c o s t of a ny f u t u r e t r a n s a ct i on c h a rg e s t he S e p a r at e A cc o u nt o r u n d e r l y i ng f u n ds a d o pt i n r e s p o n s e t o r e gu la t o r y r e q u i r em e n t s . W h a t i s t h e pur p o s e of t h i s d i s c l o s ur e ? I s P r i n c i p a l t r y i n g t o r e s e r v e t h e r i g h t t o p a s s on a s p e c i f i c r e g u la t o r y e x p e n s e ? P l ea s e e x p l a i n i n s up p lem e n t a r y c o rr e s po n d e n c e t o t he S t a f f . RESPONSE : In today’s rapidly changing regulatory environment, we are unsure what future fees federal or state regulators might require us to assess. Therefore, this language is intended to provide us with the flexibility to respond to these requirements, and where allowed, consider passing them on to the customer. COMMENT 5. Pe r i od i c Exp e n s e s T ab l e (p. 9). a. S e pa r a t e Acc ount Cha r g e s . P lea s e r e v i s e t h e pr e s e n t a t i on of S e p a r a t e A cc o u n t A n n u a l E xp e n s e s s o t h e M o r t a li t y a n d E x p e n s e R i s k s C h a rge a n d t h e A d m i n i s t r a t i on C h a rge a re s h o w n a s i n d e p e n d e nt li ne i t em s f o ll o w e d b y a T o t a l S e p a r a t e A c c o u n t A nnu a l E xp e n s e f o r a l l no n - o p t i o n a l c h a rg e s . As t he e x am p l e c h a rg e s a r e b a s e d o n t h e ma x im um c h a r g e s f o r t h e m o s t e xp e n s i v e c o m b i n a t i on of o p t i on a l b e n e f it s , p l ea s e c on s i d e r i n c l u d i ng a s e p a r a t e li n e s h o w i n g fo ll o w i ng t h e GM W B 2- S L/ J L R i d e r li ne t o s h o w t h e c o m b i n e d s um of ( i ) t h e t o t a l s e p a r at e ac c o u n t e x p e n s e s a t t h e t o p of t h e ta b l e; p l us ( i i ) t h e m o s t e xp e n s i ve c o m b i n a t i on of o p t i on a l r i d e rs a v a i l a b le . In a fo o t n o t e , s tat e t h e a ss u m p ti o n s u s e d t o d e t e r m i n e t h e r i d e r c h a rg e s a n d s a y t h a t t o t a l c h a rg e s m a y be h i g h e r o r l o w e r i f act u a l a n d a ss u me d v a l u e s d i f f e r. ( T he S t a ff d o e s not o b jec t i f yo u a ss u m e t h e GM W B 2- S L/ J L r i d er b e n e f i t b a s e a n d v a r i a b l e ac c o u n t v a l ue a r e e qu a l .). If y ou c ho o s e n o t t o i n c l ude t h i s t o t a l c h a rge i nf o r m a t i on h e r e , t h e e x p e n s e e x am p l e pr eam b l e s hou l d g i ve t h e v a l ue GM W B 2- S L/ J L r i d e r c h a rge u s e d t o c o m pu t e t he f i gur e s i n t h e c h a r t . A l s o , i n a fo o t n o t e t o t h e GM W B 2- S L/ J L r i d e r b u lle t p o i nt i n t h e pr eam b le , p l e a s e e x p l a i n t h e a ss u m p t i o n s u s e d t o c o m pu t e t h i s c h a rg e . RESPONSE : We revised the Periodic Expense table and added the GMWB 2-SL/JL rider to the expense example preamble. b. Cha r g e s S t a te d as P e r ce n t ag e s of a Q ua r te r l y B a s e . P l ea s e i n s e rt t h e w o rd “ a n n u a l ” b e f o re t h e w o rd “ a v e r a g e ” i n t he p a r e n t h e t i ca l s i n t h e f i r s t c o l u m n of t he ta b le . RESPONSE : We changed the column headings to reflect an “annual” charge. However, we could not add to the parenthetical of the first column as this would not be correct. Please see footnote 7 for the explanation of this calculation. COMMENT 6. P o r t fo li o Exp e n s e s (p. 10). P l ea s e c onf i r m t h a t a ny f e e w a i v e rs r e f l e c te d i n t he ta b le ’s p o r t f o li o e xp e n s e n u m b e rs w il l be c o n t r act u a l a n d n o t vo l u n t a r y . RESPONSE : The fee waivers reflected in the table’s portfolio expense numbers are contractual. COMMENT 7. Exp e n s e Ex a m p le s (p. 12). a. Ex a m p l e A ss u m p ti on s . P l ea s e c onf i rm t h a t t h e e x p e n s e e x a m p l e f i gur e s w il l r e f l e c t c o n t r act u a l f e e w a i v e rs on l y fo r t h e dur a t i on o f t h e c o n t r act u a l p e r i o d. RESPONSE : The expense example figures reflect contractual fee waivers only for the duration of the contractual period. b. G M W B 2-S L /J L Ri d e r Cha r ge ( “ G MWB Cha r g e ” ). P l ea s e i d e n t i fy t h e a m o u nt of t h e GM W B C h a rge i n t h e e x am p l e n a rr a t i v e . W h a t f a ct s d i d y ou a ss u m e i n o rd e r t o c a lc u l a t e t h i s c h a r g e ? F or i n s t a n ce , i f y ou ca l c u late d i t a ss u m i n g a n In v e s t m e nt B ac k w i t h dr a w a l b e n e f i t b a s e e qu a l t o t he v a r ia b l e ac c o u n t v a l u e , s ta t e t h i s i n a foo t no te . If a d i f f e r e n t a ss u m p t i on a p p lie s , p r ov i de t h at i nf o r m a t i on i n s t ea d. RESPONSE : We added a new footnote 1 after the example table. Further, we are following the contract and the rider provision calculations as described in those documents. COMMENT 8. S u mm a r y : I n ve s t m e n t L i m it a ti o n s (p. 1 In the 2 nd set of bullet points, please say where to find the current fund prospectuses mentioned in the 1 st bullet point. Also in the 3 rd bullet point, specifically name the riders and briefly summarize the investment limitations they impose (e.g., “the GMWB 2-SL/JL Rider requires contract owners to allocate 100% of their variable account assets to one of two designated balanced fund options for the life of the contract”). RESPONSE : We modified the second set of bullet points to address the Staff’s concerns. COMMENT 9. S u mm a r y : T r a n s f e r s (p. 13). T h e r e f e r e n c e t o “ [ t ] h i s s ecti on” i n t h e la s t s e n t e n c e i m me d i a t e ly a bo v e t h e h ea d i ng “ S urr e n der s ” i s un c l e a r. D o e s i t r e f e r t o t h e c r o s s -r e f e r e n c e d s ec t i on i n t h e p r i o r s e n t e n c e o r t h e e n t i re “T r a n s f e r s ” s e c t i on i n t h e s y n o p s i s ? Please clarify. RESPONSE : We clarified this by adding the word “Transfers” before the word “section.” COMMENT 10. S u mm a r y : Su r r e n d e r s ( p. 13). I n t he 3 rd p r i ma r y b u llet , “t o t a l s urr e n d e r s ” c o u l d m e a n t w o d i f f e r e n t t h i n g s : ( a ) s urr e n d e r of t he e n t i re c o n t r a c t; o r (b) r e qu e s te d p a r t i a l s urr e n d e r v a l ue p l us r e l ate d s urr e n d e r c h a rg e s . P lea s e c la r i fy o r d e f i n e i n t he g l o ss a r y . Also, if applicable, insert the word “cumulative” between “year,” and “partial surrenders” in the 2 nd to last bullet point. RESPONSE : We clarified this language to address the Staff’s concerns. COMMENT 11. S u mm a r y : C h a r g e s & D e d u cti o n s (p. 13). a. 1 st B u ll e t P o i n t . P l ea s e r e s t at e f o r a cc ur a c y . N o s a l e s c h a rge i s d e d u cte d f r o m t he p r e m i um v a l ue at t he ti m e of p a y m e n t . H o w e v e r, t he c o n t r a c t s t il l im p o s e s a s a l e s c h a rge on pr e m i u m p a y m e n t s ; it j u s t d o e s s o t h r o u g h a C D S C. RESPONSE : We clarified this language. b. 3 rd B u ll e t P o i n t . P l ea s e i n c l ude t he n ame s of t h e o p t i o n a l r i d e rs a n d t h e i r f ee s i n t he s u mma r y a s y ou h a v e d o n e f o r a l l o t h e r c o n t r a c t - l e v e l c h a rg e s . RESPONSE : We listed the optional riders and their fees. COMMENT 12. S u mm a r y : D e a t h B e n e f i t (p. 14). P l ea s e s t a t e t h e v a l u e of t h e s t a n d a rd d e a t h b e n e f i t a n d t he d e f a u l t f o rm of p a y me n t . A l s o , s u m m a r i z e t h e d e a t h b e n e f i t( s ) prov i d e d b y t h e o p t i on a l r i d e r s . RESPONSE : We stated the value of the standard death benefit. Regarding the default form of payment, we do not have one, as we pay to the state after the required period of time. Last, we summarized the optional riders’ death benefits. COMMENT 13. S u mm a r y : O p ti o n al R i d e r s (p. 14). T h e s y n o p s i s s h o u l d s u m m a r i z e a l l of t he k e y f e a t ur e s of t he of f e r i n g. S e e G u i de 7 t o F o rm N -4. P l e a s e a dd a b r ie f d e s c r i p t i on of e ac h o p t i o n a l r i d e r, t he b e n e f i t i t prov i d e s , t h e r e s t r ic t i o n s i t i m p o s e s a n d, i f s i g n i f i c a n t , t h e c o n s e qu e n c e s of s p e c i f i c c on t r ac t t r a n s a c t i o n s u n d e r t h e r i d e r ( e . g ., e x c e ss i v e w i t h dr a w a l s m a y s i g n i f i ca n t l y r e d u c e o r c o m p let el y e l i m i n at e t he w i t h dr a w a l v a l ue a v a ila b l e u n d e r t h e r i d e r). RESPONSE : We added a brief description of each optional rider. With such changes, we are confident that our level of disclosure is consistent with the guidance in Item 7 of the N-4. COMMENT 14. I te m 4(a): Co n d e n s e d F i n a n ci al I n fo r m a ti o n . P l ea s e i n c l ude a c r o s s -r e f e r e n c e i n d i c a t i n g t he l o ca t i on of t he C o n d e n s e d F i n a n c i a l Inf o r ma t i on i n t h e A pp e n d i x. T he c r o ss -r e f e r e n c e s h o u l d a pp e a r i n t h e p l a c e w h e re t h e C o n d e n s e d F i n a n c i a l Inf o r m a t i on w o u l d o t h e r w i s e h a ve a pp ea r e d i n t h e pr o s p ect us pur s u a n t t o I t e m 4( a ). S e e C ova F i n a n c i a l S e r v ice s L i f e I n s ur a n c e C o ., e t a l ., S E C N o - A c t i on Le t te r ( A p r i l 15, 1996). RESPONSE : We made this change on page 16 of the attached, blackline draft of the prospectus. COMMENT 15. A cc u m u l a te d V a l u e (pp. 17-18). P lea s e s up p l em e n ta ll y e x p l a i n t o t he S t a ff h o w t he o p t i o n a l r i d e r c h a rg e s a re f a c t o r e d i n t o t o t a l S e p a r a t e A cc o u n t a n n u a l e xp e n s e s (v a r i a b l e “ d ” ) f o r t he purp o s e s of t h e n e t i n v e s t m e n t f a c t o r e qu at i o n . S p e c i f i c a ll y , e xp l a i n h o w t he fo ll o w i n g s e n t e n c e w o r k s w h e n a f e e i s b a s e d on a p e r c e n ta ge of a v e r a ge qua r te r l y a cc u m u l a te d v a l u e : “ [ t ] he S e p a r at e A c c o u nt c h a r g e s a re c a lc u l a te d b y d i v i d i n g t h e a n n u a l a m o u n t of t h e c h a rge b y 365 a n d m u l t i p l y i n g b y t h e n u m b e r of d a y s i n t h e v a l u a t i on p e r i o d . ” D o y ou b a s e t h e a n n u a l a m o u n t of t he c h a rge on t he h i g h e s t qu a r te r l y v a l u e ? If n o t , h o w do e s t h i s c a lc u l a t i on a c c o u n t f o r a s it u a t i on i n w h i c h t h e s um of t he f o ur qu a r te r l y c h a r g e s i s m o r e t h a n i t w o u l d b e i f t h e qu a r te r l y c h a rge w a s a n n u a l i z e d ? In e ss e n ce , h o w d o e s t h i s w o rk f o r t h e s i t u at i o n s d e s c r i b e d i n fo o t no t e 6 t o P e r i o d i c F e e T a b l e ? RESPONSE : Contracts with a Premium Payment Credit Rider have a different net investment factor than contracts without it. The GMWB rider charges are not part of the net investment factor. Therefore, the “average quarterly accumulated value” is not used to calculate the GMWB charge. COMMENT 16. Tele p h o n e a n d I n te r n e t S e r vice s (pp. 18-19). T h e a c ron y m “ A P R” a pp e a rs i n t h e 4 th b u llet po i n t b u t i s n o t d e s c r i b e d u n t i l p a g e 49. P lea s e d e f i ne i t i n t he g l o ss a r y o r c r o s s -r e f e r e n c e t h e r e la t e d pr o s p ect us d e s c r i p t i o n . A l s o , p lea s e c onf i rm t h a t t h e w e b s i t e li nk u n d e r “ I n t e r n et ” d i r ec t s t he r ea d e r t o t h e i nf o r m at i on d e s c r i b e d. T h e S t a ff w a s not a b l e t o l o ca t e i t f r o m t h e c urr e n t U R L. RESPONSE : We defined APR in the glossary and revised the reference here. The website link offers a secured login for customers. Once a valid customer logs in, the contract information is viewable. COMMENT 17. T r a n s a cti on F e e (p. 22). P l e a s e s t a t e h o w t h e c o n t r a c t o w n e r w il l be n o t i f ie d i f P r i n c i p a l e x e r c i s e s i t s r i g h t t o c h a rge t h i s f e e a n d m a ke c o rr e s po n d i n g c h a n g e s t o t h e d e t a ile d n a rr a t i ve s ec t i on late r i n t h e p r o s p ect us (p. 47). P rov i de t h e e q u i v a l e nt f o r t he A n n u a l F e e s ec t i on on p a ge 22 t o o . RESPONSE : We added disclosure regarding notification to these sections. COMMENT 18. GMW B C h a r ge (p. 23). P l ea s e be m o re s p e c i f i c w h e n y ou d e s c r i b e t h e d e d u c t i on of t h i s c h a rg e . W h a t d o e s “t a k e n a t t he e n d of t h e ca l e n d a r qu a r te r” me a n? W h e n i s t h e c h a rge c a lc u l a t e d ? RESPONSE : We clarified this language per the Staff’s comments. COMMENT 19. F i x e d A cc o u n t a n d D CA Pl u s A cc o un t s (p. 25). T h e d i s c l o s ure s tate s t h a t t h e “ S e p a r ate A c c o u n t e xp e n s e s a re n o t a ss e ss e d a g a i n s t a ny F i x e d A c c o u n t o r D CA P l us A c c o u n t V a l u e s ” a nd t h a t t h e F i x e d A cc o unt a c c u m u l a te d v a l u e i n c l ud e s i n t e r e s t c r e d ite d t o t he F i x e d A c c o u n t . P l e a s e r ec on c il e t h e s e s ta t em e n t s w i t h t h e a ss e ss me nt of t h e P r e m i u m P a y m e n t Cr e d i t R i d e r ma x i m u m c h a r g e d e s c r i b e d i n t h e f e e ta b l e . RESPONSE : Currently, the charge for the Premium Payment Credit Rider is taken from the Separate Account. However, we are reserving the right to reduce the Fixed Account interest rate in the future. We modified the table to better clarify this. COMMENT 20. Livi n g B e n e f it : GMW B - I n t r od u cti on (p. 27). A s t h i s c o n t r ac t on l y of f e rs o n e GM W B r i d e r t o n e w c o n t r a c t o w n e r s , t h e s ta t em e n t t h a t pur c h a s e rs “m a y h a v e on l y o n e GM W B r i d e r on [ t h e i r] Co n t r a ct s ” i s c on f u s i n g. P l ea s e c la r i fy o r r e m ove i t . RESPONSE : We moved this sentence to the end of the paragraph to help clarify. As existing clients may already have a rider, we need to keep the language. COMMENT 21. GMW B O ve r vie w (pp. 27-29) a. S i gn ific a n t Con s e qu e n ce s . P l e a s e u s e s o m e v i s u a l l y d i s t i n g u i s h a b l e fo n t ( e .g., it a l ic s , b o l d , et c .) t o h i g h li g h t t h e l a s t s e n te n c e of t he “ B o n us f e at ur e ” d e s c r i p t i on on p a ge 27 a n d t he s e n t e n c e on t he fo ll o w i n g p a g e w h i c h b e g i n s “ [ i ] f y ou ta k e w i t h dr a w a l s i n a n a m o u n t t h a t e x cee ds a n a v a ila b l e w i t h dr a w a l b e n e f i t p a y m e n t . ” RESPONSE : We bolded both sentences. b. A dd iti onal d e a t h b e n e f i t ( p. 27). If c o rr e c t , p l ea s e cl a r i fy t h a t c e r t a i n d ea t h b e n e f i t o p t i o n s a re on l y a v a ila b l e t o e l i g i b l e b e n e f i c i a r ie s . RESPONSE : We added the word “eligible” to clarify the language. COMMENT 22. W it h d r awal B e n e f i t Ba s e (p. 30). P l e a s e c la r i fy t he pr ac t i ca l e f f e c t of t h e la s t s e n t e n c e u n d e r t h i s h e a d i n g. RESPONSE : We are informing the customer how to maintain benefits. After the For Life withdrawal benefit base reduces to zero, the For Life withdrawal option is no longer available unless new premium payments are made. COMMENT 23. W it h d r awal B e n e f i t P a y m e n t s : T ax D i s cl o s u r e (pp. 31-32). U n d e r t h e “ ‘ J o i n t L i f e F o r L i f e ’ w i t h dr a w a l b e n e f i t p a y m e n t s ” h ea d i n g, t h e f i r s t “ N o t e ” s a y s t he c o n t r a c t w il l be i n te rpr e te d a n d a d m i n i s te r e d ac c o r d i n g t o t h e I n t e rn a l R e v e n u e C o d e , but a l s o s a y s “ [ s ] ta t e v a r i at i o n s m a y a p p l y .” P l ea s e e x p l a i n t h e 2 nd s t a t e m e n t . L i k e w i s e , p lea s e e x p l a i n t h e r e f e r e n ce s t o “ 72t d i s t r i bu t i o n s ” w h i c h a pp ea r i n t h e “ N o te ” s e ct i on u n d e r “ C a lc u l at i n g t h e F o r L i f e W i t h dr a w a l B e n e f i t P a y me n t ” h ea d i n g on t h e fo ll o w i ng p a g e . RESPONSE : Some states permitting civil unions or same-sex marriage require insurance companies to allow partners to continue the contract under state law, even though federal law does not allow any tax benefit to accrue to the continuing partner. The reference to 72t in the second “Note” is just an alert for the customer. Under 72t, a customer can receive substantially equal payments without an IRS tax penalty, even if under age 59½. However, these withdrawals are excess withdrawals. COMMENT 24. Ex ce s s W it h d r awa l s (p. 34). I n t h e d i s c l o s ure a f te r t h e b o l d h ea d i n g “ E ff ec t on w i t h dr a w a l b e n e f i t b a s e ,” p lea s e p r ov i de a p l a i n E n g l i s h e x p l a n at i on of w h a t t h i s e qu a t i on d o e s . F o r t h e r e l a te d e qu a t i on d i r e c t l y b e l o w i t ( “ E ff ec t on r e ma i n i n g w i t hdr a w a l b e n e f i t b a s e” ) , a dd a s i m ila r p l a in E n g l i s h e x p l a n at i o n , but a l s o d e s c r i be h o w t h e t w o e qu a t i o n s a re d i f f e r e nt i n a pr a c t i ca l s e n s e . RESPONSE : We added disclosure clarifying these two equations. COMMENT 25. R M D P r og r a m (p. 35 ) . P l ea s e v i s u a l l y h i g h l i g ht t h e 2 nd s e n te n c e i n t h e R M D P r o gr a m “ NO TE .” RESPONSE : We bolded this sentence. COMMENT 26. GMW B S te p- U p (pp. 36-37). W h a t i s t h e pr a ct i ca l e f f e c t of t h e “ NO TE ” i nf o r ma t i on? E x p l a i n . RESPONSE : If a customer takes withdrawals in amounts that reduce the remaining withdrawal benefit base to zero, the remaining withdrawal benefit base is not eligible for a GMWB Step-Up. This remains true even if additional premium payments are made. The product design and the rider costs will not support a GMWB Step-Up under this scenario. COMMENT 27. Eff ec t of t h e Co n t r a c t A cc u m u l a te d V a l u e R e a c h i n g Ze r o” (pp. 37-38). I d e n t i fy t he d e f a u l t w i t h dr a w a l o p t i on t h a t a p p lie s i f t h e c on t r ac t o w n e r d o e s n o t s p e c i fy a c ho i c e . RESPONSE : We added disclosure to address the Staff’s concern. COMMENT 28. Te r m i n a ti on a n d R ei n s t a t e m e n t of t h e R i d e r (p. 41 ) . G i v e n t he s i g n i f ic a n c e of t h e f i r s t s e n t e n c e u n d e r t h i s h e a d i n g, p l e a s e u s e a d i f f e r e nt font o r s o m e o t h e r me t h o d of dr a w i n g a tt e n t i on t o it . RESPONSE : We made this sentence bold. COMMENT 29. P r e m i u m P a y m e n t C r e d i t R i d e r (pp. 45-46). I n a d d i t i on t o t h e li s t of f ac t o rs i n d i v i du a l c o n t r ac t o w n e rs s h o u l d c o n s i d e r ( t o p of p a ge 26), p l e a s e e xpr e ss l y i d e n t i fy t he c i r c u m s t a n ce s i n w h i c h a l l c o n t r ac t o w n e r s w il l be w o r s e off w i t h t h e c r e d i t t h a n w i t h o u t i t . RESPONSE : We revised the language and laid out the scenarios that could affect customers. This was necessary, as not all scenarios affect all customers. COMMENT 30. A nnu it y B e n e f i t P a y m e n t O p ti o n s (pp. 5 1 -52). P l e a s e c o n s i d e r d i s c l o s i n g t h e m i n im um gu a r a n tee d i n te r e s t r a t e f o r t h e f i x e d p a y out o p t i o n s . RESPONSE : The minimum guaranteed interest rate for the fixed payout options is dependent upon the customer’s selections. Further, it varies between benefit options, the time the contract was issued, and future changes. Trying to disclose this could make the prospectus quickly become out of date. Therefore, after careful consideration, we did not make any change. COMMENT 31. A ss i g n m e n t a n d C h a n ge of O w n e r s h i p (pp. 55-56). P l ea s e s t at e a ny s i g n i f ic a nt c o n s e qu e n ce s e i t h e r of t h e s e ac t i o n s ma y h a v e on t h e GM W B R i d e r, i f a n y . RESPONSE : We added language for these two sections and the “Beneficiary” section. COMMENT 32. D i s t r i b u ti on of t h e Co n t r a c t (p. 58). I f P r i n c o r i s a n a ff ili a te d c o m p a n y , p l e a s e s t a t e t h i s a n d d i s c l o s e h o w i t i s a ff iliate d w i t h t h e r e g i s t r a n t. RESPONSE : We revised the language regarding Princor’s affiliation with Registrant. COMMENT 33. P r i n ci pal Li fe I n s u r a n c e C o m p a n y S e pa r a t e A cc o un t B (p. 62). P l ea s e r e v i s e t h e d i s c l o s ure d e s c r i b i ng t h e i n s ur a n c e c o m p a n y ’s g e n e r a l a n d s e p a r at e a cc o unt o b l i g at i o n s s o a r ea d e r w il l u n d e r s t a n d h o w t h a t d i s t i n ct i on a p p lie s t o t h e o p t i o n a l li v i n g b e n e f i t s of f e r e d. S p e c i f ic a l l y , e x p l a i n t h a t i f t he o p t i o n a l b e n e f i t v a l ue e x c e e ds t h e v a l ue i n t he s e p a r at e a c c o u n t , b e n e f i t p a y m e n t s b a s e d on t h a t e x c e s s a r e : (1) o b li g at i o n s of t he g e n e r a l ac c o u n t , n o t t he s e p a r a t e a c c o u n t ; a n d (2) s u b j e c t t o t h e r i g h t s of t he i n s ur a n c e c o m p a n y ’s o t h e r c r e d i t o rs a n d , u l t i m a t e l y , it s ov e r a l l c l a im s p a y i ng a b ili t y . RESPONSE : We revised this disclosure language to address the Staff’s concerns. COMMENT 34. I te m 5(f) D i s cl o s u r e . P l ea s e p r ov i de t he i nf o r m at i on r e qu i r e d b y I te m 5 ( f ) of F o rm N -4 or c onf i r m t h a t t h e p r o s p ect us i n c l ud e s a l l t h e d i s c l o s u r e r e s po n s i v e t o t h i s r e q u i r e me n t . RESPONSE : We added language on page one of the prospectus. In addition, a phone number is provided in Section 1, The Contract/Telephone Services and Section 11, General Information About The Company/The Underlying Mutual Funds. We believe the disclosure complies with this Form N-4 requirement. COMMENT 35. Le gal P r o cee d i n gs (p. 63). I f c o rr ect , p lea s e d i s c l o s e t h a t t h e re a re a l s o no le g a l p r o c ee d i n gs i nvo l v i ng R e g i s t r a n t ’s pr i n c i p a l u n d e r w r ite r, d e p o s i t o r o r a ny of R e g i s t r a n t s s ub s i d i a r ie s f o r w h ic h d i s c l o s ure i s r e q u i r e d u n d e r I t e m 13 of F o rm N -4. RESPONSE : We revised the language pursuant to Item 13 of Form N-4. COMMENT 36. H o u s e h o l d i n g (p. 63). P l ea s e c onf i rm t h a t P r i n c i p a l ’s ho u s e ho l d i n g p o li c y i s a d m i n i s t e r e d i n a ma nn e r c o n s i s t e n t w i t h R u l e 30 e -1 ( f ) u n d e r t h e In v e s tm e n t C o m p a ny A c t . RESPONSE : We confirm this. COMMENT 37. P a y m e n t s t o F i n a n ci al I n te r m e d i a r ie s (pp. 63- 64). P e r I t e m 6(d) of F o rm N -4, p l ea s e s t a t e t he c o mm i s s i o n s p a i d t o d e a le rs a s a p e r c e n ta ge of pur c h a s e p a y m e n t s o r p o i n t t he S t a ff t o t he pr o s p ect us s ec t i on w h e r e t h i s i nf o r m at i on i s a l r ea d y d i s c l o s e d. A l s o , w i t h r e s p e c t t o t h e f u n d of f u n d s , p l ea s e i n c l ude n a rr at i v e d i s c l o s u r e c l a r i f y i ng w h e t h e r a ny u n d e r l y i ng f u n ds p a y 12b-1 f ee s t o t he I n s ur a n c e C o m p a ny o r i t s a ff i l i a te s . RESPONSE : The commissions paid to dealers are provided under the subsection entitled “Distribution of the Contract” of Section 9, Additional Information About The Contract. Further, we added disclosure regarding the fund of funds and 12b-1 fees. COMMENT 38. T ab l e of S e pa r a t e A cc o un t D ivi s i o n s (pp. 66-76). In t h e d e s c r i p t i on of a ny f u n d t h a t i s s t ru ct ur e d a s a f u n d of f u n d s , p l e a s e i n d i c at e t h i s i n t h e s u m m a r y . RESPONSE : We added a parenthetical to each fund that is a fund of funds. COMMENT 39. P r i n ci pal U n d e r w r ite r ( S A I , p. 3). P l ea s e c onf i rm t h a t a l l t h e i nf o r m a t i on r e s p o n s i v e t o I t e m 20(d) i s d i s c l o s e d o r w il l b e i n c l u d e d w h e n t h e f ili ng i s upd a t e d t o i n c l ude t h e r e q u i r e d f i n a n c i a l s . RESPONSE : We confirm this. COMMENT 40. Ca lc u l a ti on of Pe r fo r m a n c e D a t a ( S A I , pp. 5-9). a. Pe r f o rm an c e P r e s e n t a ti on s . W h e n d e s c r i b i n g ea c h t y pe of p e r f o r ma n c e ca l c u la t i o n , p lea s e c l a r i fy w h i c h f o r m u la s r e pr e s e n t t h o s e “ i n ac c o rd a n c e w i t h t h e s t a n d a rds d e f i n e d b y t h e S E C” a n d t h o s e t h a t a re no t , a s w e l l a s t h e d i ff e r e n ce s b e t w e e n t he t w o . RESPONSE : We added language to clarify this. b. Non-S t anda r d i z e d P e r f o rm an c e and P r e m i um P a y m e nt C r e d it s . P lea s e n o t e t h a t i f a bo n u s /c r e d i t e n h a n c em e nt i s r e f l e c te d i n no n - s t a n d a r d i z e d p e r f o r m a n ce , t h e C D S C m u s t a l s o be r e f lec t e d. Co n s e qu e n t l y , t h e ta b l e on p a ge 9 of t h e S A I i s not p e r m itte d b e ca u s e i t s h o w s h y p o t h et i c a l p e r f o r m a n c e of c o n t r a ct s w i t h t h e P r e mi um P a y me n t Cr e d i t R i d e r but w i t h o u t t h e S urr e n d e r C h a rg e . P l e a s e r e m o v e it . RESPONSE : The performance calculations for this table include the higher fee, but not the credit. Therefore, the table is permissable. COMMENT 41. I te m 24(b)(8) ( P a r t C). U n d e r I t e m 24(b)(8), the d e s c r i p t i on of ( 8 h 1) a n d ( 8 h 2) i d e n t i f ie s t h e s e e xh i b it s a s “ F o r m o f ” P a r t i c i p a t i on a n d “ R u l e 2 2 c -2 A gr ee me n t s “ w i t h P r i n c i p a l V a r i a b l e C o n t r a c ts F u n ds ( a s f ile d on M a y 1, 2008),” r e s p ec t i v e l y . P l e a s e f il e c o p i e s of t h e act u a l a gr e em e n t ( s ) a s r e qu i r e d b y I te m 24 of F o rm N -4 o r, i n y our r e s p o n s e l et t e r, a ff i r m a t i v el y r e pr e s e n t t h a t t he c o rr e s p o n d i n g r ea l a gr e em e n t s a re a l l s ub s t a n t i a ll y i d e n t i c a l t o t h e f o r m s pr e v i ou s l y f ile d a s E x h i b it s . RESPONSE : We affirmatively represent the forms previously filed are all substantially identical to the actual agreements. COMMENT 42. I te m 29(b) ( P a r t C). P l ea s e prov i de t h e p r i n c i p a l b u s i n e s s a ddr e s s f o r D e b o r a h J . B a r n h a rt or i n c l ude t he s am e fo o t n o t e r e f e r e n c e t h a t a p p lie s e v e r y o t h e r P r i n c i p a l F i n a n c i a l G r o up d i r e c t o r, off i c e r o r p a r t n e r i n t h e c h a r t . RESPONSE : We added the footnote for Ms. Barnhart. * * * We understand that the Registrant is responsible for the accuracy and adequacy of the disclosure in the filing and that Staff comments or our changes to the disclosure in response to the Staff comments do not foreclose the Commission from taking any action with respect to the filing. In addition, the Registrant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please feel free to call me at (515) 362-2384 with any questions or comments. Sincerely, /s/ Jeffrey M. Pierick Jeffrey M. Pierick Counsel - Law Department Principal Financial Group S-006-W86 711 High Street Des Moines, IA 50392 Direct (515) 362-2384 FAX (866) 496-6527 pierick.jeff@principal.com JMP/kcr Enclosure
